Electronically Filed
                                                           Supreme Court
                                                           SCWC-14-0000872
                                                           14-FEB-2018
                                                           01:48 PM



                          SCWC-14-0000872

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                ELLEN KOHATSU AND KELVIN KOHATSU,
               Petitioners/Plaintiffs-Appellants,

                                 vs.

        STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                       NELSON FUKUHARA,
               Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0000872; CIVIL NO. 11-1-0088)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
     and Circuit Judge To)oto)o, in place of McKenna, J., recused)

          Petitioners/Plaintiffs-Appellants Ellen Kohatsu and

Kelvin Kohatsu’s application for writ of certiorari filed on

December 21, 2017, is hereby rejected.

          DATED:   Honolulu, Hawai#i, February 14, 2018.


                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson

                                /s/ Fa)auuga L. To)oto)o